Citation Nr: 0527759	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  03-15 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Whether an overpayment of VA compensation benefits in 
the amount of $2,962.00 was properly created.  

2.  Entitlement to a waiver of recovery of overpayment of 
VA compensation benefits in the amount of $2,962.00.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 1943 to August 1946.  His 
awards and decorations included the Combat Medical Badge, 
the Purple Heart Medal, and the Bronze Star Medal.  

This case was previously before the Board of Veterans' 
Appeals (Board) in February 2005, at which time, a Deputy 
Vice Chairman granted the veteran's motion to have his 
case advanced on the Board's docket.  

After reviewing the record, the Board determined that 
further development was required and remanded the case to 
the RO.  

Following the requested development, the Committee on 
Waivers and Compromises (COWC) at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, 
New York, confirmed and continued its decision to deny 
waiver of recovery of an overpayment of VA compensation 
benefits in the amount of $2,962.00.  Thereafter, the 
case was returned to the Board for further appellate 
consideration.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his 
part.




REMAND

In May 2005, pursuant to the Board's remand, the RO sent 
the veteran a cover letter and Financial Status Report 
(VA Form 5655) and requested that he complete and return 
the form in 30 days.  However, the Post Office returned 
that information to the RO as undeliverable as addressed, 
unable to forward.  

In July 2005, the veteran reported a change of address 
and noted that he had been in the hospital during the 
time frame when the VA had attempted to send him 
information.  

As in the Board's February 2005 remand, the issue of the 
validity of the overpayment is deferred pending full 
development of the claim of waiver of recovery of the 
overpayment.  

In light of the foregoing, additional development of the 
record is still warranted.  

Accordingly, the case is again remanded for the following 
actions:

1.  Make another attempt to provide 
the veteran with a Financial Status 
Report (VA Form 5655).  Request that 
he report all monthly income, monthly 
expenses, and assets.  A failure to 
respond or a negative reply to any 
request must be noted in writing and 
associated with the claims folder.  

2.  When the actions requested in 
paragraph 1 have been completed, 
undertake any other indicated 
development and then readjudicate the 
issue of whether the overpayment of 
VA compensation benefits in the 
amount of $2,962.00 was properly 
created.  If the benefits sought on 
appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran 
need take no action unless he is notified to do so.  

It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  



                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2004).  


 
 
 
 

